

113 HR 3338 IH: Fairness In Failed Federal Exchange Act of 2013
U.S. House of Representatives
2013-10-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3338IN THE HOUSE OF REPRESENTATIVESOctober 24, 2013Mrs. Ellmers (for herself, Mrs. Blackburn, and Mr. Kinzinger of Illinois) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Patient Protection and Affordable Care Act to provide, because of problems relating to the operation of Exchanges, for a hardship exemption from the individual mandate for months of noncoverage, and for other purposes.1.Short titleThis Act may be cited as the Fairness In Failed Federal Exchange Act of 2013.2.Waiver of individual mandate through application of hardship exemptionSection 1311(d) of the Patient Protection and Affordable Care Act (42 U.S.C. 18031(d)) is amended by adding at the end the following new paragraph:(8)Application of hardship exemption in cases of noncoverageAn applicable individual (as defined in subsection (d) of section 5000A of the Internal Revenue Code of 1986) who is not covered by minimum essential coverage and who is eligible to enroll through an Exchange for coverage under a qualified health plan for a month—(A)in 2014 is deemed (for purposes of this Act and the amendments made by this Act) to have had a certification by the Secretary under paragraph (4)(H) with respect to the hardship exemption described in subsection (e)(5)(H) of such section for such month; and(B)in a subsequent year is deemed (for such purposes) to have had a certification by the Secretary under such paragraph with respect to such hardship exemption if the individual executes an attestation that the individual has been unable to enroll in such a plan through such Exchange for a month in such year..